Citation Nr: 0722523	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-34 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder for the period from 
January 4, 2005 to October 12, 2005, and to a rating in 
excess of 70 percent for the period from October 13, 2005.

2.  Entitlement to an effective date earlier than January 4, 
2005, for the grant of service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for chloracne or other 
acneform disease.

4.  Entitlement to service connection for residuals of 
shrapnel wounds of the face, neck, and back.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for back disability, 
including arthritis.

8.  Entitlement to service connection for prostate 
disability.

9.  Entitlement to service connection for eye disability.

10.  Entitlement to service connection for a goiter.

11.  Entitlement to service connection for hypoglycemia.

12.  Entitlement to service connection for a dental 
condition.

13.  Entitlement to service connection for fungal infection 
of the feet and toenails.

14.  Entitlement to service connection for right shoulder 
disability.

15.  Entitlement to service connection for leg cramps.

16.  Entitlement to service connection for lung disability.

17.  Entitlement to service connection for cardiovascular 
disability.

18.  Entitlement to service connection for residuals of a 
gunshot wound to the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to November 1975.  His awards and decorations include the 
Purple Heart and the Air Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, wherein service connection for post-
traumatic stress disorder (PTSD) was granted, and the 
disability was assigned an initial 50 percent evaluation 
effective January 4, 2005.

A July 2005 rating decision denied service connection for the 
issues enumerated on the title page (and subsequent page) of 
this action as 3 through 18.  In August 2005, the veteran 
submitted statements the Board construes as notices of 
disagreement with respect to those determinations.  The Board 
has also construed an August 2005 statement by the veteran as 
a notice of disagreement with respect to the effective date 
assigned the grant of service connection for PTSD in the 
April 2005 rating decision.  As will be explained in the 
remand portion of this action, further procedural action is 
required before the Board may address the above issues on the 
merits. 

The veteran testified before the undersigned at a hearing 
held at the RO in September 2006.  At the hearing and also in 
October 2006, the veteran, through his representative, 
submitted additional evidence along with a waiver of any 
right to initial RO review of that evidence.

In an August 2005 statement, the veteran raised the issues of 
service connection for an immune deficiency disease and for 
erectile dysfunction.  These matters are referred to the RO 
for appropriate action.

The issue of entitlement to a rating in excess of 50 percent 
for post-traumatic stress disorder for the period from 
January 4, 2005 to October 12, 2005, and to a rating in 
excess of 70 percent for the period since October 13, 2005, 
is addressed in the instant action.  The remaining issues 
listed on the title page (and subsequent page) are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

For the period since January 4, 2005, the veteran's PTSD is 
productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD for the 
period since January 4, 2005, have been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007);  38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  The Board has considered this new legislation 
but finds that, given the favorable action taken herein, no 
further discussion of the VCAA is required.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Rather, the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson.

Factual background

As noted in the Introduction, the veteran's period of service 
ended in November 1975.  Service connection for PTSD was 
granted in April 2005, and was evaluated as 50 percent 
disabling effective January 4, 2005.  The evaluation was 
increased to 70 percent disabling in an August 2006 rating 
decision, effective October 13, 2005, and this rating has 
remained in effect since that time.

The service medical records document that the veteran was 
medically observed in 1975 for symptoms including dizziness 
and chest tightness.  An underlying pathology was not 
discovered, and he was assessed with probable 
hyperventilation syndrome and possible anxiety reaction.

VA medical records on file for the period from October 1988 
to January 2005 show that in September 2004, the veteran 
complained of nightsweats and panicked awakenings.  The entry 
shows that he was prescribed medication for panic and mood 
symptoms.  A January 2005 entry indicates that the veteran 
likely had PTSD, and required an increased dosage of 
psychiatric medication.

In a December 2004 statement, the veteran's spouse explained 
that she had noticed PTSD symptoms in the veteran even prior 
to his service discharge.  Specifically`, she noted that he 
experienced an exaggerated startle reflex, avoidance of 
crowds, and nightmares.  In describing his current symptoms, 
she indicated that he exhibits obsessive-compulsive 
tendencies.  In particular, she explained that, when visitors 
(including two step-granddaughters of Asian decent) come to 
their home, he constantly checks "to make sure that his 
'things' are in order and mak[es] . . . sure [that] no one 
has disturbed them."  Additionally, he "checks the house 
and door locks . . . [and] windows [and] even walks outside 
many times a[t] night . . . to make sure all is safe."  The 
veteran's wife also explained that he experiences trouble 
focusing and mood swings, cannot handle major family 
decisions, and refuses to attend social events.  Further, the 
veteran's wife noted that, historically, he has been unable 
to maintain any particular job for long and that this fact 
has resulted in a numerous and varied job history throughout 
the years (because most of his jobs tended to last only about 
a year).

The veteran attended a VA examination in March 2005, which 
was conducted without the examiner's review of the claims 
file.  The veteran's psychiatric complaints included 
nightsweats, insomnia, intrusive thoughts of service 
experiences, hypervigilance, irritability, emotional 
numbness, and difficulty concentrating.  He reported using 
psychiatric medication.  He denied any history of violence.  
The veteran described his symptoms as moderate in severity, 
but chronic and unremitting.  He reported that he had worked 
as a truck driver for 18 years, but for the past three years 
had worked as a truck-driving instructor.  The examiner noted 
that the veteran did not report missing considerable time 
from work, or experiencing unemployment, due to the effects 
of his psychiatric disorder.  The veteran described his 
relationship with his spouse as fair, explaining that they 
had never been emotionally close.  He described a 
satisfactory relationship with his children and 
grandchildren, but denied any contact with his parents, 
reported that he had no close friends, and indicated that he 
did not participate in any social activities or leisure 
pursuits.  

On mental status examination, the veteran was oriented, and 
demonstrated the capability for maintaining personal hygiene 
and accomplishing basic activities of daily living.  He 
exhibited no evidence of impaired thought processes or 
communication, and his speech was normal.  He did not 
evidence any hallucinations or delusions, and he denied 
suicidal or homicidal ideations.  The examiner noted the 
absence of any significant memory impairment, obsessive or 
ritualistic behavior, impaired impulse control, or panic 
attacks but indicated that the veteran was clearly anxious.  
The veteran was noted to experience feelings of detachment 
and a restricted range of affect.

The examiner diagnosed PTSD and concluded that the veteran 
was capable of appropriately interacting with others and 
performing his basic activities of daily living.  The 
examiner also determined that the veteran was able to meet 
his family and work demands and responsibilities.  The 
examiner concluded that no other disorders were independently 
responsible for the veteran's impairment, that the PTSD 
symptoms produced a moderate impact on social relationships, 
and that the symptoms severely impacted the marital 
relationship.  The examiner assigned the veteran a Global 
Assessment of Functioning (GAF) score of 58.

In a July 2005 statement, a service comrade of the veteran 
indicated that, following a certain traumatic event in 
service, the veteran became quiet, somber, distant, and 
jumpy.

In an August 2005 statement, the veteran explained that the 
March 2005 examiner did not actually elicit information 
concerning suicidal ideation or obsessive-compulsive rituals, 
and did not adequately address his work history.  The veteran 
explained that he had worked numerous jobs throughout the 
years, and encountered several periods of unemployment.  He 
indicated that he had no friends, experienced difficulty with 
close personal relationships, and did not speak to his 
parents or siblings.  He also indicated that he experienced 
nightmares and flashbacks, as well as problems with trusting 
people.

Also of record is a report of an October 2005 private 
psychiatric examination.  According to this document, the 
veteran's psychiatric complaints include recurrent fear, 
helplessness, recurrent recollections of service experiences, 
distressing dreams, psychological distress and reactivity 
when required to enter multi-story buildings or basements, 
numbing of responsiveness, sleep difficulties, 
hypervigilance, as well as anger and irritability.  The 
veteran indicated that he tended to avoid groups of people 
and family gatherings, and experienced diminished interest in 
interacting with his family.  He reported working as a truck 
driver trainer, and indicated that he worked in order to keep 
busy to alleviate his nightmares.

Mental status examination revealed that the veteran was 
oriented and casually dressed.  His mood and affect were 
anxious, and the examiner observed that the veteran fidgeted 
and displayed severe anxiety.  The veteran exhibited normal 
speech and good judgment.  He denied any ideas of reference, 
hallucinations or homicidal ideation, but did admit to some 
paranoid thoughts.  The examiner noted that the veteran's 
symptoms included suicidal ideation and anhedonia.

The examiner determined that the veteran's symptoms had been 
present since service, that he experienced the symptoms on a 
daily basis, that the symptoms had affected social 
interactions and occupational actions, and that his 
activities of daily living were limited by the symptoms.  As 
such, the examiner changed the veteran's medication and 
concluded that the veteran's interpersonal relationships were 
severely impacted and that this fact resulted in limited 
social interaction.  The examiner assigned a GAF score of 45 
for the veteran's diagnosed severe PTSD and recurrent major 
depression.  

At his September 2006 hearing before the undersigned, the 
veteran testified that he does not socialize and has no 
friends.  He explained that his co-workers are his only 
social contacts outside of family.  He reported experiencing 
nightmares, and indicates that he tends to awake several 
times each evening to secure his home.  He also admitted to 
experiencing suicidal thoughts.  He testified that he avoided 
receiving psychiatric treatment due to his fear of entering 
basements or multi-story buildings.  The veteran denied any 
history of violence.  He testified that he still works as a 
truck driver, as that job allowed him to avoid interaction 
with others.  His spouse testified that he usually 
disassociates himself from family functions.  She also 
explained that he had a history of experiencing difficulty 
with maintaining employment, and tended to quit his jobs in 
anger.  She described the veteran's current employer as 
someone who is understanding of the veteran's condition and 
willing to work through the veteran's problems.  His spouse 
also testified that he had displayed relatively little 
emotion over recent deaths in the family.

In connection with the hearing, the veteran submitted a 
partial work history showing that he held at least 20 jobs 
from 1975 to 2003 and that, since 2003, he has been employed 
at a truck-driving school.

On file is a document, received in October 2006, from the 
Social Security Administration (SSA), which provides 
information concerning the veteran's work history from 1960 
to 2004.  With regard to the veteran's earned income from 
1976 (after his separation from service) to 2004 in 
particular, the statement indicates that he earned no 
reported income from 1988 to 1990, in 1993, and in 2000.  In 
the other years, his reported income ranged from $286 to 
$26,332. 

Analysis

The RO rates the veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, assigning a 50 percent evaluation for 
the period prior to October 13, 2005, and a 70 percent 
evaluation for the period from October 13, 2005.  Under that 
diagnostic code, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted under Diagnostic Code 9411 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted under Diagnostic Code 
9411 for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Upon a complete and thorough review of the record, the Board 
concludes that the veteran is entitled to a 100 percent 
schedular rating for PTSD.  Both he and his spouse have 
either stated or testified that, while he apparently is able 
to obtain employment, he is not able to maintain employment 
at any one place for long.  They both point to his long 
history of working numerous jobs in capacities requiring, in 
some cases, only unskilled labor.  

Although the March 2005 examiner stated that the veteran had 
an 18-year history working as a truck driver, without any 
reported periods of unemployment due to psychiatric 
disability, the Board points out that the examiner was 
apparently drawing an inference based on the lack of an 
affirmative statement by the veteran concerning interruptions 
in his work history.  Unfortunately, the examiner did not 
review the veteran's claims file in connection with the 
evaluation, which would have allowed the examiner to review 
the December 2004 statement by the veteran's spouse 
clarifying the work history.  Moreover, the veteran disputed 
the examiner's characterization of the work history shortly 
following the evaluation.  The Board points out that both the 
veteran and his spouse are competent to report on his work 
history, and finds their account of his periods of difficulty 
in maintain a job credible and supported by the SSA document 
filed in October 2006.  

In short, the evidence shows that, since service and until 
recently, the veteran has rarely maintained employment with 
one company for more than a short period of time, and that 
the jobs he has held have varied widely in their nature.  The 
SSA document shows that, after 1986 in particular, the 
veteran had five years in which he earned no reported income, 
and nine years in which he earned less than $8,100.  

The Board further finds that the veteran's PTSD is largely, 
if not completely, responsible for his work history.  
Specifically, evidence of record documents that the veteran's 
PTSD symptoms throughout the years have been significant and 
unremitting.  Recent treatment records show symptoms 
including mood and anxiety problems as well as suicidal 
ideation and obsessive compulsive traits.  Although the March 
2005 examiner stated that the veteran denied experiencing 
suicidal ideation and did not have any obsessive compulsive 
tendencies, the Board finds credible the veteran's July 2005 
statement that the examiner did not attempt to elicit whether 
the veteran did in fact experience such symptoms, and notes 
that the private examiner determined seven months later that 
the veteran did indeed experience such symptomatology.

Furthermore, the October 2005 private examiner concluded that 
the veteran's psychiatric symptoms affect social interactions 
and occupational actions and severely impact interpersonal 
relationships.  He assigned the veteran a GAF score of 45, 
which is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job) 
(emphasis added).  See generally, Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32).  Although the March 2005 examiner assigned a 
GAF score of 58, reflective of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers), the Board finds this assessment to be of no more 
than marginal probative value, given that it was based on an 
inaccurate understanding of the veteran's work history and 
actual symptoms.   

The Board recognizes that the veteran has managed to remain 
employed at the same job for approximately two years.  See 
hearing transcript at 8-9.  Notably, however, his employer 
apparently is aware of the PTSD, and makes accommodations for 
him.  In any event, the Board finds significant and probative 
the veteran's documented inability in the decades since 
service to hold a job for more than a year, as well as the 
evidence showing that he continues to experience severe and 
persistent psychiatric symptoms.  As both the veteran and his 
wife have addressed, the veteran consistently exhibits 
obsessive-compulsive tendencies by making sure that his 
"'things' are in order" and routinely "checks the house, . 
. . door locks . . . [and] windows [and] even walks outside 
many times a[t] night . . . to make sure all is safe."  He 
has also described social isolation, suicidal ideation, as 
well as mood and anxiety problems.  As such, the Board finds 
that the totality of the evidence of record does not show 
that the veteran's PTSD symptomatology has stabilized to the 
point where he is able to maintain employment for a 
substantial period of time.  

In sum, the evidence of record shows that the veteran 
experiences substantial PTSD symptoms, including in 
particular mood and anxiety problems, suicidal ideation, and 
obsessive-compulsive traits.  Consistent with this 
symptomatology is his demonstrable inability to retain 
employment for more than short periods of time as well as his 
social isolation.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the evidence shows that 
the veteran's PTSD is productive of total occupational and 
social impairment.  Accordingly, the Board finds that the 
veteran is entitled to a 100 percent evaluation for his PTSD.

Lastly, the RO, in the April 2005 rating decision, assigned 
the veteran an effective date of January 4, 2005, for the 
grant of service connection for PTSD.  As already discussed, 
the evidence demonstrates that at least since January 2005, 
the veteran has demonstrated persistent psychiatric symptoms 
which have severely impacted his social and occupational 
activities.  Thus, the Board consequently finds that the 
veteran has met the criteria for a 100 percent evaluation for 
the entire period since January 4, 2005.  See Fenderson, 
supra.


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 100 percent evaluation for 
PTSD is granted for the period from January 4, 2005.


REMAND

The record shows that service connection for PTSD was denied 
in an October 1997 rating decision.  The veteran did not 
initiate an appeal of that decision within one year of notice 
of the action.

As noted in the Introduction, the April 2005 rating decision 
granted service connection for PTSD and awarded a 50 percent 
evaluation effective from January 4, 2005.  In an August 2005 
statement, the veteran expressed the belief that the 
effective date for the receipt of compensation for PTSD 
should be made retroactive to the date of his discharge.  The 
Board construes that statement as a notice of disagreement 
with respect to the effective date assigned the grant of 
service connection by the RO in this case.  The record 
reflects that the veteran has not been provided a statement 
of the case addressing the above-referenced issue.  
Therefore, although the Board does not have jurisdiction to 
address the merits of the claim, it must be remanded for 
further development by the RO.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

In addition, and as also noted in the Introduction, a July 
2005 rating decision denied service connection for the 
disorders enumerated on the title page (and subsequent page) 
of this action as numbers 3 through 18.  In August 2005 
statements, the veteran presented detailed explanations as to 
why he believed service connection was warranted with respect 
to each issue.  The Board construes the August 2005 
statements as notices of disagreement with respect to the 
July 2005 rating decision, and notes that the veteran has not 
been provided a statement of the case addressing those 
issues.  As with the earlier effective date matter discussed 
in the preceding paragraph, the above-referenced issues must 
therefore be remanded for further development by the RO.  
Manlincon, supra.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should issue a statement of the 
case to the veteran addressing the issue 
of entitlement to an effective date 
earlier than January 4, 2005, for the 
grant of service connection for PTSD; and 
addressing the issues of service 
connection for chloracne or other 
acneform disease; residuals of shrapnel 
wounds of the face, neck, and back; 
bilateral hearing loss; tinnitus; back 
disability, including arthritis; prostate 
disability; eye disability; goiter; 
hypoglycemia; dental condition; fungal 
infection of the feet and toenails; right 
shoulder disability; leg cramps; lung 
disability; cardiovascular disability; 
and residuals of a gunshot wound to the 
left knee.  The veteran must be notified 
of the need to file a timely substantive 
appeal with respect to the April 2005 and 
July 2005 rating decisions in order to 
preserve his right to have his appeal 
reviewed by the Board.  If the veteran 
submits a timely substantive appeal, the 
RO should undertake any other indicated 
development.  If, and only if, a timely 
substantive appeal is submitted, the 
issues should be certified for appellate 
review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


